DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 15 AUGUST 2022 is considered.  Current pending claims are Claims 1 and 3-21. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 15 AUGUST 2022, with respect to the claim objections and the 112 rejections have been fully considered and are persuasive.  The claim objections and the 112 rejections has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the previous Office Action, the Examiner had indicated that: Claims 1 and 3-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant has amended or responded to all of the previously pending objections and rejections, all of which are now withdrawn.  
In the prior Office Action: The Examiner has updated the search to include limitations regarding the arrangement of the sub-electrodes wherein “the plurality of first sub-electrodes are arranged in an array in a row direction and in a column direction; the second electrode comprises a plurality of second sub-electrodes insulated from each other, an orthographic projection of each of the plurality of second sub-electrodes on the first base substrate overlaps with an orthographic projection of a row of the first sub- electrodes on the first base substrate, the plurality of second sub-electrodes are arranged in the column direction, and each of the plurality of second sub-electrodes extends in the row direction, any two adjacent ones of the plurality of first sub-electrodes arranged in the row direction have a first interval, any two adjacent ones of the plurality of first sub-electrodes arranged in the column direction have a second interval, and any two adjacent ones of the plurality of second sub-electrodes are provided with a third interval.”
As Applicant has asserted the references to CHANG and WINGER do not teach the “any two adjacent ones of the plurality…” limitation.  The primary reference to CHANG teaches the electrodes 208A-C or electrodes 540 have an interval, but the electrodes are silent to the second and third interval now positively claimed as part of the array in a row and column direction.  
There is no motivation or suggestion in CHANG that teaches the array in a row and column direction and any two adjacent ones of the plurality of first sub-electrodes arranged in the row direction have a first interval, any two adjacent ones of the plurality of first sub-electrodes arranged in the column direction have a second interval, and any two adjacent ones of the plurality of second sub-electrodes are provided with a third interval.”
Claims 1 and 3-21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797